Title: From Thomas Jefferson to Edward Limozin, 27 July 1789
From: Jefferson, Thomas
To: Limozin, Edward



Sir
Paris July 27. 1789.

I am honored with your favor of the 5th. inst. as well as with the circular letter of your house of July 2. I beg you to accept my sincere condoleance with your mother and yourself on the late loss you have sustained. Tho’ not personally acquainted with Mr. Limozin, a long correspondence with him had given me a great esteem for him, and the services he rendered as well to myself as to the United states excite our gratitude and regrets. I shall with great pleasure be useful to your new house, by recommending you in America whenever occasions shall offer. I have the honor to be with great consideration Sir Your most obedt. humble servt,

Th: Jefferson

